Citation Nr: 0734550	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left (major) 
distal radius.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
February 1994 to March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
service-connected left wrist disability is manifested by 
limitation of motion; the fracture is well healed and there 
is no ankylosis or complete immobility of the joint.  

2.  The competent medical evidence of record shows that the 
veteran's GERD is symptomatic but it is not manifested by 
multiple small eroded or ulcerated areas, nor is it 
productive of symptomatology that results in considerable 
impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a fracture of the left (major) 
distal radius have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.20, 4.45, 4.113, Diagnostic Codes 7399-7307-7346 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In a letter, dated in April 2004, the veteran 
was notified of the information and evidence needed to 
substantiate and complete her claims.  The veteran was 
specifically informed as to what evidence she was to provide 
and to what evidence VA would attempt to obtain on her 
behalf.  She was also notified of the need to give VA any 
evidence pertaining to her claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case. 
  
With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an effective 
date of award should her claims be granted.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court (Court of Appeals for Veterans Claims), the 
burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for an increase in evaluation.  Thus, any 
question as to notification for the effective date to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Timely notice of the two Dingess elements would not 
have operated to alter the outcome in the instant case where 
evidence of an increase in severity of a left wrist condition 
and GERD are absent.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claims by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  The Board 
finds that all necessary assistance has been provided to the 
appellant.  The evidence includes service medical records and 
post-service VA and private medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran was provided with thorough VA orthopedic and 
gastrointestinal examinations which were adequate for rating 
purposes.  Under these circumstances, there is no duty to 
provide another examination or a medical opinion.  38 C.F.R. 
§§ 3.326, 3.327 (2007).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).




Analysis-Left Wrist

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

The veteran was granted service connection for residuals of a 
fracture of the left (major) distal radius in a June 1997 
rating decision.  She contends, in essence, that her wrist 
disability is more disabling than currently evaluated.  

A VA orthopedic examination was performed in April 2004, 
where the veteran complained of a lengthy history of pain in 
the left wrist.  She stated that the pain in the wrist 
affected her housework, cooking, and ability to type as a 
receptionist.  The application of heat will act as a 
temporary relief to the pain as well as rest.  Upon 
examination, the wrist was nontender to palpation and range 
of motion findings were as follows: dorsiflexion to 60 
degrees, volar flexion to 70 degrees, ulnar deviation to 35 
degrees, and radial deviation to 20 degrees.  The assessment 
was chronic wrist pain affecting all elements of daily 
activities, including housework and employment.  X-rays were 
not taken during the 2004 examination as the veteran was 
pregnant; however, the record contains an X-ray dated in 
March 1998 which showed a normal left wrist.  

The veteran has had an additional VA examination since 2004, 
as well as a neurological study (EMG) to evaluate the 
severity of her left wrist disorder.  In the report of the VA 
examination, dated in February 2005, her symptoms remained 
unchanged, to include left wrist pain.  Upon clinical 
evaluation, the veteran was able to touch her thumb to each 
fingertip, and that while she had a weakened grip with the 
left hand, it was the examiner's opinion that a lack of 
effort was present.  There was a dull neurological pain 
reported, and an EMG was ordered.  It was, however, the 
examiner's opinion that the symptoms found during the 
examination (arthritis-type), including pain and complaints 
of neuralgia, were not related to her in-service fracture but 
rather were a later development.  The examiner indicated that 
past X-rays showed a well-healed fracture.  In the EMG, dated 
in March 2005, there was an abnormal response in the left 
median nerve, where a mild mononeuropathy was noted.  Save 
this indication, the wrist was within normal limits. 

The Board notes at the outset that there is no medical 
evidence of ankylosis of the left wrist.  Thus, a higher 
rating under Diagnostic Code 5214 is not warranted.   Under 
the rating criteria for limitation of motion of the wrist, 
the current rating of 10 percent is the maximum evaluation 
allowed for limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  

The Board further notes that an X-ray examination showed a 
well healed fracture with no indication of arthritis.  It is 
apparent that the veteran experiences flare-ups of pain which 
require her to abstain from certain activities.  This pain, 
however, is contemplated in the assignment of the current 10 
percent rating.  Moreover, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 cannot support a higher rating because the 
Court of Appeals for Veterans Claims has held that there is 
no basis for a rating higher than the maximum scheduler 
rating for additional limitation of motion due to pain or 
functional loss under these provisions.  See VAOPGCPREC 36- 
97; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

As to any other impairment of the left wrist, the Board notes 
that an EMG in March 2005 revealed a mild mononeuropathy.  
However, the examiner specifically concluded that the 
veteran's neuralgia was not related to her in-service 
fracture of the left wrist.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
scheduler rating in excess of 10 percent for residuals of a 
fracture of the left wrist.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990). 

Regarding extraschedular entitlement, the veteran has 
reported that she has difficulty typing and writing because 
of her left wrist disability.  The current 10 percent rating 
takes into account some industrial impairment.  There is no 
evidence that her left wrist disability has necessitated any 
let alone frequent hospitalizations, nor is there a competent 
opinion that suggests marked interference with employment 
secondary to a left wrist disability.  The veteran's 
termination from work as a receptionist/typist was not due to 
the wrist disability; rather, the record indicates that she 
was fired for insubordinate behavior.  It is also apparent 
that she once worked as a security guard and there is no 
indication that her service-connected wrist disability 
resulted in any appreciable interference with this particular 
employment.  The Board concurs with the RO's assessment that 
there are no exceptional circumstances so as to warrant 
consideration of an extraschedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  

Analysis-GERD

The veteran was granted service connection for GERD in a June 
1997 rating decision which established a 10 percent 
evaluation.  She has since filed her current claim, alleging 
that her condition has increased in severity so as to warrant 
a higher evaluation.  

In April 2004, the veteran was afforded a comprehensive VA 
examination which evaluated her GERD.  There were subjective 
complaints of daily epigastric pain, status-post a 
laparoscopic NISSEN fundoplasty.  The pain is most prominent 
at night, and there were daily reflux symptoms.  A second VA 
examination was performed in July 2005.  This examination 
diagnosed the veteran with GERD with esophagitis, pyrosis, 
nocturnal strangling, and recurrent nausea with vomiting.  
These problems were related to her in-service surgical 
procedure, and in the examiner's opinion were only productive 
of minimal functional impairment.  

There is not a specific codal provision pertaining to GERD 
and it is thus necessary to rate the veteran under an 
analogous condition.  See 38 C.F.R. § 4.20.  The provisions 
relating to chronic gastritis and hiatal hernia, Codes 7307 
and 7346, most accurately represent the veteran's disability 
picture and a rating under either provision is appropriate.  
Under Code 7307, a 10 percent evaluation is assigned for  a 
chronic condition with small nodular lesions and symptoms; 30 
percent evaluation is in order for multiple small eroded or 
ulcerated areas and symptoms; and a maximum 60 percent 
evaluation is warranted for severe hemorrhages, or large 
ulcerated or eroded areas.  See 38 C.F.R. § 4.113, Diagnostic 
Code 7307.  Code 7346 provides for a 30 percent rating for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health; and a maximum 60 percent rating is warranted if there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  See 
38 C.F.R. § 4.113, Diagnostic Code 7346.  

The veteran has displayed pyrosis, problems with swallowing 
and has had regurgitation due to her GERD.  There is also 
epigastric pain but there has been no documented arm or 
shoulder pain attributed to GERD.  There is no clinical or 
laboratory evidence of anemia, nor is there radiographic 
evidence of ulcers or nodules.  Most significantly, the 
veteran has been found to be minimally disabled by a 
physician, with a history of medical control of her 
condition.  Based on this, the Board finds that the veteran's 
GERD is not manifested by multiple small eroded or ulcerated 
areas, nor is it productive of symptomatology that results in 
considerable impairment of health.    

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  38 U.S.C.A. § 
5107(b); Gilbert, supra; Ortiz, supra.

Regarding an extraschedular assessment, the veteran reported 
that GERD symptoms and related medical treatments cause her 
to miss work approximately one day per month.  The Board 
finds that there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
GERD, which would take the veteran's case outside the norm so 
as to warrant an extraschedular rating.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell, supra.  


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left (major) 
distal radius is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for gastroesophageal reflux disease is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


